 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDgain collectively with that Union,upon its request,with respect to wages, hours,and other terms and conditions of employment,and if agreement is reached, signa contract with that Union.TErrrrsco CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 7th Floor,Falls Building, 22 N. Front Street, Memphis, Tennessee,Telephone No. Jackson7-5451,if they have any question concerning this notice or compliance with itsprovisions.Local 568, Hotel,Motel & Club Employees Union, AFL-CIOandSydney AxelrodandWarwick Hotel,Inc., Party to a Contract.Case No. 4-CB-800.March, 11, 1963DECISION AND ORDEROn October 18, 1962, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in certain unfair labor practices and hadnot engaged in others and recommending that it cease and desist fromthe unfair labor practices found and take certain affirmative action,as set forth in the attached Intermediate Report. Thereafter Respond-ent and General Counsel filed exceptions to the Intermediate Reportand briefs in support of their exceptions.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, the briefs, and the entire record in thecase and finds merit in General Counsel's exceptions.Accordingly,the Board adopts the Trial Examiner's findings, conclusions, andrecommendations only to the extent that they are consistent with thefollowing.1.General Counsel alleged in his complaint that Respondent causedhotels in the Philadelphiaarea to refuseto employ Sydney Axelrodas an extrabanquet waiter in violation of Section 8 (b) (2) of the Actby virtue of an unlawful arrangement, understanding, and practicebetween Respondent and the hotels requiring that such waiters bereferred to jobs or cleared for employment by Respondent as a condi-tion of employment, and the refusal of Respondent either to referAxelrod to jobs or approve his employment by the hotels. The TrialExaminerrejected this allegation and found that, although the hotelsdid generally use Respondent's facilities for recruiting extra banquet141 NLRB No. 29. LOCAL 568,HOTEL,MOTEL & CLUB EMPLOYEES UNION311waiters and did refuse to employ Axelrod in the absence of referralby Respondent, the practice was not violative of Section 8(b) (2)because it was not "bilateral or caused by contractual compulsion, butwas unilateral and voluntary, and was followed primarily becauseit suited the hotels' convenience."We do not agree.For many years prior to October 1959, Respondent and hotels in thePhiladelphia area were parties to collective-bargaining agreementswhich provided specifically for a closed shop and exclusive hiringthrough Respondent.During this period, the hotels complied withthe contract requirement and recruited extra banquet waiters in thefirst instance through Respondent's banquet department hiring hall.As the result of the Supreme Court's decision inHotel EmployeesLocal No. 255 et al. v. Leedom (Miami Beach, Hotel Assn.),358 U.S.99, the Board in July 1959 reversed its previous policy of not assertingjurisdiction over hotels and set forth the standards which would governin the assertion of jurisdiction over such establishments.'Followingthis decision, Respondent and the hotels negotiated a new bargainingcontract in October 1959 which eliminated the closed shop and exclu-sive hiring clauses and substituted therefor a statutory union-shopclause and a provision which reads :2.When in need of employees, EMPLOYER may apply to theoffice of the UNION. Said UNION agrees, during the term here-of to, at all times, maintain an office in Philadelphia, which shallbe open during ordinary business hours, and shall communicateto EMPLOYER the address of said office ... .In bargaining contracts with hotels which are not subject to theBoard's jurisdiction, the pre-1959 closed shop and exclusive hiringprovisions have been continued.Despite changes in the 1959 bargaining agreement, and except fora 3-month period of confusion which followed the signing of the1959 contract, the hotels have continued their former practice of hiringextra banquet waiters, with the possible exception of Negro waiters,only if they have been requested from, and referred by, Respondent.Thus, when the Charging Party, Sidney Axelrod, an experiencedextra banquet waiter and longtime union member, was suspendedfrom union membership and denied referrals from Respondent'sbanquet department hiring hall for alleged "dereliction of duty, em-barrassment to the Union, causing internal strife, and publicizing theaction of the Union to outsiders," several hotels refused to considerhim for employment at his trade with the explanation that they ob-tained extra banquet waiters solely through Respondent.Notwithstanding the statements made to Axelrod by several hotelsin refusing to consider his application for employment, the Trial1Floridan Hotel of Tampa, Inc.,124 NLRB 261. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDExaminer found that the pre-October 1959 exclusive hiring practicewas no longer in effect.He predicated this finding on the testimonyof Joseph P. Hoemig, general manager of five Philadelphia hotels,that there have been occasions since 1959 when at least two hotels havehired extra banquet waiters through the Committee on Human Rela-tions.However, the instances of hiring through the Committee in-volved only Negro waiters.Hoemig's testimony was nothing morethan that on a few occasions such extra banquet waiters had beenrecruited through the Committee when the customer had specificallyasked that such waiters be employed.There is not the slightestevidence that this relaxation of the preexisting contract requirementand practice has been otherwise extended.This single exception doesnot prove that the practice of exclusive hiring through the Union hasbeen abandoned. In fact, Hoemig's testimony considered in its entiretyis to the contrary .2Accordingly, we find, contrary to the Trial Examiner, that excepton several occasions as heretofore indicated, the hotels have sinceOctober 1959 continued their former practice of hiring extra banquetwaiters in the first instance exclusively through Respondent.'The Trial Examiner also found that, assuming the hotels had con-tinued their former illegal practice of hiring exclusively throughRespondent, the General Counsel had failed to establish that suchrigid practice resulted from a bilateral understanding in which Re-spondent had participated or from pressure exerted upon the hotelsby Respondent. In making this finding, the Trial Examiner reliedupon the testimony of witnesses for the hotels and Respondent thatthere was no contractual obligation requiring the hiring of extrabanquet waiters through Respondent.However, in order to estab-lish equal responsibility of Respondent with the hotels for the latter'sillegal practice of hiring only through Respondent, it is not necessaryto establish an explicit agreement for such hiring.An understanding,even though not articulated, is sufficient to make the union responsiblewith the employer for the unlawful practice.2N.L R.B. v, Local369,International Hod Carriers' Building and Common Laborers'Union of America, AFL (A. C Frommeyer Co ),240 F. 2d 539 (C.A3) ; Local 215International Brotherhood of ElectricalWorkers, AFL-CIO (Eastern New York StateChapter etc.),136 NLRB 1618;Nassau and Suffolk Contractors' Association, Inc,118NLRB 1743Respondent's president, Stoltz, testified that the hotels had, beginning in early 1960,resumed their former practice of recruiting through Respondent.The Trial Examinerrefused to credit Stoltz because he found him not a credible witness and his testimonywas not corroborated by hotel officials.However, the testimonyas tothe remarks made by hotel officials in refusing to considerAxelrod for employment does corroborate Stoltz.Hoemig's testimony, discussed above,treats of an exception; It does not serve to discredit the continuance of the preexistingpractice.In these circumstances and for the reasons set forth, we believe Stoltz' testi-mony in this respect reflects the actual practice of the parties. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION313In accepting at face value the disclaimers by the participants inthe alleged illegal understanding, agreement, and practice, the TrialExaminer failed to give proper weight to certain implications inthe adduced testimony. It is no doubt true that it was convenient forthe hotels to have a single source of supply for extra banquet waiters.But it does not follow that it was equally convenient for a hotel toreject a qualified waiter who applied directly to the hotel for a jobat a time when a job was available. Significantly, in refusing to con-siderAxelrod's application for employment, the hotels made clearthat they did so not because there were no jobs then available, butbecause referral from Respondent was a condition precedent to em-ployment.Thus personal application for a job at any time, exceptin the contingency that Respondent could not supply necessary extrahelp, was a futility.In evaluating the basis for this practice, the Trial Examiner alsoneglected to consider the origin of the practice.For many years thehotels had been required by contract to hire exclusively through, andto employ only members of, Respondent. In deleting the closed-shopand exclusive hiring clauses from the 1959 contract, the parties in-serted a provision which obviously contemplates that Respondentwould continue to operate a hiring hall.The hotels subject to theBoard's jurisdiction must have been aware that purely local hotelswere still required to do their hiring of extra banquet waiters throughRespondent.There is no evidence that in deleting the illegal hiringclause, Respondent took any steps to assure the employers that theillegal hiring practice was in fact abolished and that the employerswere free to recruit extra banquet waiters from any source, subjectonly to the lawful union-security requirement.When to these cir-cumstances there is added the fact that Respondent had a rule pro-hibiting its members from working with union or nonunion membersnot booked through its hiring hail,4 it is understandable why the hotels4The precise nature of the rule against working with other employees is in dispute.Axelrod and another witness for the General Counsel testified that at a union member-ship meeting in September 1961 a resolution was passed that members of the banquetdepartment were not to work with nonunion members or with union members not bookedthrough Respondent's hiring hallStoltz, president of Respondent, testified that eachyear a resolution is passed that members shall not work with other members of thebanquet department if they have not obtained their employment through Respondent'shiring hall.According to Stoltz, the no-work resolution does not apply to working withnonunion members orsuspendedmembers who may have obtained their employment throughother sources.The Trial Examiner credited the Stoltz version of the rule in large partbecause of Hoemig's testimony as to the employment of Negro waiters discussed above.Contrary to the Trial Examiner, we credit the version of the rule testified to by the wit-nesses for the General Counsel.We do so because this version is more in accord withcustomary union practice,and because on two occasions,in the fall of 1961, extra banquetwaiters supplied by Respondent refused to work with both union and nonunion waitressesnot booked through Respondent, which is consistent with the General Counsel's version ofthe rule.(The Trial Examiner refused to give probative weight to either of these in- 314DECISIONSOF NATIONALLABOR RELATIONS BOARDshould have continued substantially unchanged the illegal practiceof hiring only extra banquet waitersreferredby Respondent.We hold, contrary to the Trial Examiner, thatthe continuance afterOctober 1959 of the hotels' practice of hiring extra banquet waiters inthe first instance exclusively through Respondent was not solely volun-tary, but was caused by an agreement or understanding with Respond-ent to continue the preexisting practice which was reinforced by theknowledge that as a result of a union resolution waiters booked throughRespondent would not work with waiters obtained elsewhere.Wefind, therefore, that by refusing for discriminatory reasons to considerSydney Axlerod for referral as an extra banquet waiter, Respondentcausedhotel employers to discriminate against him in hiring, therebyviolating Section 8 (b) (2) and (1) (A) of the Act .52.The General Counsel also alleged that Respondent had independ-ently violated Section 8(b) (1) (A) of the Act by failing, in makingjob referrals, equally to represent Axlerod, a member of the bargainingunit for which Respondent was bargaining representative. The TrialExaminerfound a violation substantially as alleged in the complaint.As we have found above that Respondent violated Section 8(b) (2)and (1) (A) of the Act, and the remedy for any further violation ofSection 8(b) (1) (A) will be the same as for the violations alreadyfound, we consider it unnecessary to, and do not, pass upon this findingof an independent 8 (b) (1) (A) violation.THE REMEDYHaving found that respondent engaged in certain unfair labor prac-tices violative of Section 8(b) (2) and (1) (A), we shall direct thatRespondent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act 6We shall directthat Respondent restore Sydney Axelrod to that position on the jobroster of the banquet department to which he would be entitled if nodiscrimination had been practiced against him, and to refer him tojobs without discrimination.Respondent shall also make Axelrodcidents for reasons which we regard as invalidThe incidents are considered here asevidencecorroborative of the General Counsel's version of the disputed union resolution.)Even the Stoltz version ofthe rule wouldseriously handicapany hotel which tried torecruit waiters otherwise than through Respondent.This club over the hotels would beonly slightly less potent in the Stoltz version than in the General Counsel version.Althoughthere is no direct evidence in this record that the hotels were aware of theunion resolution,such knowledge is interrible from the longstanding relationship betweenthe hotels and Respondent,the public nature of the resolution,its existence for a numberof years, and the work stoppages.B Local 215,International Brotherhood of Electrical Workers, AFL-CIO (Eastern NewYork State Chapter etc.),136 NLRB 1618.6Member Rodgers, in addition to the provisions set forth in the Board's Order, wouldalso specifically order the Respondent to cease and desist from continuing its unlawfulhiring practices. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION315whole for any loss of earnings suffered by him as the result of Respond-ent's unlawful conduct toward him by payment to him of a sum ofmoney equal to that which he would have earned from on or aboutMarch 8, 1962, the date of the discrimination against him, until suchtime as his name is restored to the rosier of the banquet departmentand he is referred to available employment without discrimination?Loss of earnings shall be computed on a quarterly basis in the mannerestablished by the Board in F.W. Woolworth Company,90 NLRB289.Interest at the rate of 6 percent per annum shall be added tomoneys due Axelrod to be computed in the manner set forth inIsisPbumbingcCHeating Co.,138 NLRB 716.8Additional Conclusion of LawBy removing Sydney Axelrod's name from the roster of the banquetdepartment and by thereafter refusing to refer him to jobs as an extrabanquet waiter with employers seeking such employees, including,inter alia,members of The Philadelphia Hotel Association of Phila-delphia, Pennsylvania, Respondent caused such employers to discrimi-nate against him in violation of Section 8(a) (3) of the Act, and thuscoerced and restrained employees in the exercise of rights guaranteedin Section 7 of the Act, thereby violating Section 8(b) (2) and (1) (A)of the Act.ORDERThe Board adopts as its order the following in substitution for theRecommended Order of the Trial Examiner.Upon the entire record in the case and pursuant to Section 10 (c) ofthe Act, as amended, the National Labor Relations Board herebyorders that Respondent Local 568, Hotel, Motel & Club EmployeesUnion, AFL-CIO, Philadelphia, Pennsylvania, its officers, agents,representatives, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause employers in the Philadelphiaarea,including members of The Philadelphia Hotel Association ofPhiladelphia, Pennsylvania, to refuse employment to Sydney Axel-rod, or any other individual, in violation of Section 8(a) (3) of theAct.(b) In any other manner restraining or coercing employees ofemployers subject to the Act in the exercise of rights guaranteed inSection 7 of the Act.7If after referral,any hotel,for reasons not caused by Respondent, would have refusedto hire Axelrod,Respondent will not be obligated to reimburse him for loss of earningssuffered thereby.8For the reasons stated in their dissenting opinion in I8tsPlumbing & Heating Co.,Members Rodgers and Leedom would not award interest. 316DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Restore Sydney Axelrod to the employment roster of the ban-quet department, refer him therefrom for employment as an extrabanquet waiter on a nondiscriminatory basis, and make him wholefor loss of earnings suffered as the result of the discrimination againsthim, in the manner indicated in the section of this Decision and Orderentitled "The Remedy."(b)Post at its business offices and meeting and hiring halls inPhiladelphia, Pennsylvania, copies of the attached notice marked"Appendix." 9 Copies of said notice, to be furnished by the RegionalDirector for the Fourth Region, shall, after being duly signed by theRespondent's representative, be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all places wherenotices to its members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for the Fourth Region, in writing,within 10 days from the date of this Order, what steps have been takento comply herewith.9In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL OUR OFFICERS, REPRESENTATIVES, AGENTS, AND MEMBERSAND TO EMPLOYEES OF MEMBERS OF THE PHILADELPHIA HOTEL ASSO-CIATION OF PHILADELPHIA, PENNSYLVANIAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, you are notified that:WE WILL NOT cause or attempt to cause employers in the Phila-delphia area, including members of The Philadelphia Hotel As-sociation of Philadelphia, Pennsylvania, to refuse employment toSydney Axelrod, or any other individual, in violation of Section8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of rights guaranteed in Section 7 of the Act.WE WILL restore Sydney Axelrod to the employment roster ofour banquet department and will refer him therefrom for employ-ment as an extra banquet waiter on a non-discriminatory basis. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION317WE WILL reimburse Sydney Axelrod for loss of earnings suf-fered as the result of the discrimination we have practiced againsthim.LOCAL 568, HOTEL, MOTEL & CLUBEMPLOYEES UNION, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting and must not be altered, defaced, or covered by anyother material.Anyone having any question concerning this notice or compliancewith its provisions may communicate directly with the Board'sRegional Office, 1700 Bankers Securities Building, Walnut and Juni-per Streets, Philadelphia 7, Pennsylvania, Telephone No. Pennypacker5-2612.INTERMEDIATE REPORTOn March 15, 1962, Sydney Axelrod, an individual, filed charges against Local 568,Hotel, Motel & Club Employees Union, AFL-CIO, Philadelphia, Pennsylvania, hereincalled the Respondent.On May 11, 1962, the General Counsel' issued a complaintagainst the Respondent alleging that, at all times material, the Respondent and theWarwick Hotel, Inc., have been parties to, and have maintained and given effectto, an agreement, arrangement, understanding, and practice whereby all extra banquetwaiters employed by the Warwick are referred, cleared, or approved by the Respond-ent for employment and that since on or about March 3, 1962, the Respondent hasfailed and refused to refer, clear, or approve Sydney Axelrod for employment as anextra banquet waiter with the Warwick, because of his "internal union activities asa member of Respondent." It is further alleged that since on or about March 3, 1962,theWarwick has failed and refused to employ Axelrod as an extra banquet waiterbecause of the agreement, arrangement, understanding, and practice described aboveand because the Respondent has failed and refused to refer, clear, or approve himfor employment. It is alleged that such conduct violates Section 8(b) (1) (A) and(2) of the National Labor Relations Act, as amended (61 Stat. 136), herein calledthe Act.Thereafter, the Respondent filed an answer denying most of the materialallegations of the complaint, denying that it was a party to or maintained or hadgiven effect to any agreement, arrangement, understanding or practice with theWarwick whereby extra banquet waiters employed by the Warwick are referred,cleared, or approved by Respondent for employment, alleging that the Warwick isfree to hire as it chooses without referral, clearance, or approval by the Respondent,and alleging that Axelrod had been duly charged, tried, and suspended as a memberof the Respondent.The answer further denies that the Warwick failed or refusedto employ Axelrod because of any agreement, arrangement, understanding, or practicewith the Respondent.The answer also avers that the Board is without jurisdictionto interfere in the Respondent's "internal union activities."Pursuant to notice, a hearing was held before Trial Examiner Sydney S. Asher, Jr.,on June 18, 21. 25, and 26, 1962, at Philadelphia, Pennsylvania.The General Coun-sel and the Respondent were represented?All parties were afforded an opportunityto participate fully in the hearing.At the hearing the General Counsel amended thecomplaint to allege that, at all material times, the Respondent and "various employersin the Philadelphia area including the Warwick and other members of [The Phila-delphia Hotel] Association [of Philadelphia, Pennsylvania]" have maintained and1The term "General Counsel"Includes the General Counsel of the National Labor Rela-tions Board and his representatives at the hearing.2Although the Warwick was served with a copy of the complaint and notice of hearing,itwas not represented at the hearing. 318DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven effect to an arrangement, agreement, understanding, and practice whereby extrabanquet waiters employed by such employers must be referred, cleared, or approvedby Respondent for employment; that since on or about March 3, 1962, Respondentfailed and refused to refer, clear, or approve Axelrod for employment as an extra ban-quet waiter with any employer, including the Warwick and other Association members;that since on or about March 3, 1962, the Association and its members, includingtheWarwick, have failed and refused to employ Axelrod as an extra banquet waiterbecause of the agreement, arrangement, understanding, and practice referred to above.The Respondent thereupon amended its answer to deny that at any time the Respond-ent and various employers in the Philadelphia area including the Warwick and othermembers of the Association have been parties to or have maintained or given effectto any agreement, arrangement, understanding, or practice whereby all extra banquetworkers employed by such employers must be referred, cleared, or approved bythe Respondent in order to be employed.On the contrary, the amended answeravers that the employers in the Philadelphia area, including the Warwick and othermembers of the Association, are free to hire as they choose without referral, clear-ance, or approval by the Respondent. It further denies that the Association and itsmembers, including the Warwick, failed or refused to employ Axelrod because ofany agreement, arrangement, understanding or practice .3At the close of the GeneralCounsel's case-in-chief, and again at the close of the hearing, the Respondent movedto dismiss the complaint in its entirety.Rulings on these motions were reserved.Recommendations with regard to the disposition of these motions are made herein.On August 17, 1962, the Respondent and the General Counsel filed briefs, which havebeen duly considered.Upon the entire record in this case,4 and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BOARD'S JURISDICTIONDuring times relevant to this case the Respondent was engaged in collective-bargaining relations with The Philadelphia Hotel Association of Philadelphia, Penn-sylvania, herein called the Association.The Association has as its members ap-proximately 13 hotels located in Philadelphia, Pennsylvania.One of its purposesis to represent its member hotels in collective bargaining with the Respondent.Warwick Hotel, Inc., herein called the Warwick, is a Delaware corporation whichowns and operates a hotel in Philadelphia,Pennsylvania.It is a member of theAssociation.The Warwick annually receives more than $4,000,000 gross revenuesfrom its hotel operations and annually receives goods and materials valued inexcess of $50,000 from sources outside the Commonwealth of Pennsylvania.Morethan 75 percent of its guests are transients who remain for less than 30 days.In addition to the Warwick, the Philadelphia Sheraton Corporation, a Pennsyl-vania corporation,isa member of the Association and operates a hotel in Phila-delphia, herein called the Sheraton.I take official notice that the Sheraton grossesmore than$500,000 annually and receives goods valued at more than$50,000 an-nually from sources outside the Commonwealth of Pennsylvania and that more than75 percent of its guests are transients who stay for less than 30 days.5It is not denied,and from the foregoing it is found,that the Association and eachof its members is, and at all material times has been,engaged in commerce withinthe meaning of the Act,and that the exercise of the Board's jurisdiction over itsoperations will effectuate the policies of the Act.6II.THE RESPONDENTThe answer admits, the Board has found,7 and it is now found that Local 568,Hotel,Motel & Club Employees Union,AFL-CIO,is,and at all material timeshas been,a labor organization within the meaning of the Act.8 The Philadelphia Hotel Association of Philadelphia, Pennsylvania, was served witha copy of the amended complaint but did not enter an appearance at the hearing or filean answer4At the closeof the hearing the Respondentmoved to strike certain testimony of wit-ness Harry Davis.Ruling onthis motionwas reserved.The motionIs now denied5These werethe findingsof the BoardIn two casesin which theRespondent hereinwas a party.Motel,Hotel & Club Employees'anion,Local 568,AFL-CIO (SheratonCorporation of America),130 NLRB 1069, at 1072:PhiladelphiaSheraton Corporation,136 NLRB 888.6 FloridanHotel of Tampa,Inc.,124 NLRB 261, at 2647See cases cited in footnote 5, above. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION319III.THE UNFAIR LABOR PRACTICESA. Methods of recruiting extra banquet waitersAt the outset, it might be profitable to describe the nature of the employmenttenure of several types of waiters used by the hotels.Dining room and room servicewaiters are permanent employees of a particular hotel, assigned to dining rooms orcoffee shops, or to room service.Their duties do not normally include serving forbanquets,8 although in emergencies they may be called upon to do so. "Chain gang"waiters constitute a nucleus of waiters of a particular hotel who are available on callfor banquet work.A hotel in need of banquet waiters for scheduled functions firstexhausts its "chain gang" before seeking to recruit others.Thus "chain gang" waitersare permanent employees of a particular hotel, with no predetermined schedule ofwork.When the number of "chain gang" waiters available to a hotel is insufficienttomeet its momentary needs for banquet waiters, it seeks additional help calledextra banquet waiters.Their periods of employment encompass only a single func-tion at a time, lasting usually less than 4 hours; but during any particular day theymay work for as many as two or even three different hotels. Thus they are casualor intermittent employees, and the frequency of their employment varies accordingto need and availability.Those extra banquet workers who have established anemployment relationship of a continuing nature over a substantial period of time,,although intermittently, under Board precedent are considered as employees withinthe meaning of the Act.9Should the number of chain gang waiters plus extra banquet waiters prove in-sufficient to provide normal service for any function (that is, a ratio of 1 waiter toeach 15 guests) the hotel may, as a last resort, adopt several techniques to alleviatethe temporary shortage, either alone or in combination: assign regular dining roomor room service waiters to banquet work; hire additional banquet waiters directly,often from a list maintained by each hotel for that purpose; or stretch the ratio ofwaiters to guests beyond that usually considered adequate.For a number of years the Respondent has operated a system of booting waitersto extra banquet work in hotels which are members of the Association and to otheremployers utilizing banquet waiters.The employers, either in writing or by tele-phone, advise the Respondent at regular intervals of their specific needs for extrabanquet waiters.The Respondent's banquet department io holds meetings twice aweek all year, except during the slack months of July and August.The Respondentmaintains a roster of available extra banquet waiters listed by number in order ofseniority.At each meeting of the banquet department, work as extra banquet waiterisassigned to people on the roster who are physically present, in rotation.Thenumber of the last one assigned a job is posted on a blackboard until the next meeting,and the booking is then resumed at the succeeding semiweekly session with the nextnumber from the roster.Members of the banquet department are forbidden bythe Respondent's rules to accept extra banquet work when not present at the appro-priate booking meeting; to seek work as an extra banquet waiter directly from anemployer; or to work alongside any member who had obtained extra banquet workat that banquet in a prohibited manner.liAtleast sinceSeptember 1961, no indi-vidual has been permitted either to appear on the roster or to attend meetings of thebanquet department except members in good standing of the Respondent who havesigned an application which contains, among other things, a commitment to be avail-able when needed for certain union duties, such as picketing at least an hour eachweek and distributing union literature.At all material times, the employers usingthe Respondent's booking services retained and exercised the right to reject as un-satisfactory any extra banquet waiter refered by the Respondent.Indeed, anemployer could permanently "bar" any individual from its future employ by notify-ing the Respondent that he or she was not acceptable; thereafter the Respondentno longer assigned that particular person to work for that specific employer.Thisbooking system has been used extensively for many years to fill a large number ofbanquet jobs.At all material times there has been in effect between the Respondent and theAssociation, on behalf of its members, a collective-bargaining contract covering,8The term "waiter" also includes waitresses.The term "hotels" Is used herein todescribe collectively the Association's members.The term "banquet" is used herein toinclude breakfasts, luncheons,dinners, and similar functions.9State Packing Company,137 NLRB 1420.10 The banquet department membership constitutes only a small part of the Respondent'stotal membership of over 3,000. It includes,among other categories,extra banquet waiters."These rules are designed to safeguard the integrity of the rotation system, 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDamong other employees, extra banquet waiters employed by the hotels.12Up toOctober 1959, this contained a closed-shop clause, and also obligated the hotels,in the first instance, to hire exclusively through the Respondent.These provisionswere followed and the Respondent was, during this period, the hotels' sole andexclusive source of supply for extra banquet waiters in the first instance.On or about October 1, 1959, the parties executed a contract effective until Septem-ber 30, 1963, and automatically renewable from year to year thereafter in theabsence of 60 days' notice.The former closed-shop provision was omitted and in lieuthereof a 30-day union-security clause was inserted.The contract also omitted theformer requirement as to exclusive hiring from the Respondent in the first instance.Among its provisions are a no-strike clause and the following pertinent clauses:ARTICLE I-RECOGNITION, ETC.1.Employer recognizes Union as the sole and exclusive collective bargainingrepresentative of the employees of the various hotels, parties hereto, [includingwaiters] . . . in all matters relating to wages, hours of work, working condi-tions, adjustment of grievances, etc.... .ARTICLE II-EMPLOYMENT*******2.When in need of employees, EMPLOYER may apply to the office of theUNION. Said UNION agrees, during the term hereof, to, at all times,maintain an office in Philadelphia, which shall be open during ordinarybusiness hours, and shall communicate to EMPLOYER the address of saidoffice ... .B. The suspension of AxelrodSydney Axelrod began working as an extra banquet worker in the Philadelphiaarea in 1947. In 1958 and part of 1959 he was a chain gang waiter in the employof an independent caterer.From May 1959 to May 1961, he was employed by theRespondent as an organizer. In May and June 1961, Axelrod resumed working asan extra banquet worker, being booked and securing jobs through attendance at meet-ings of the Respondent's banquet department, of which he was a member. InSeptember 1961, Axelrod reregistered as a member of the banquet department, aswas customary, and was assigned No. 37 on the roster of extra banquet waiters.13Thereafter he received referrals to banquet work, in rotation, along with othermembers of the banquet department.At a regular meeting of the Respondent's fullmembership that month, Axelrod asked if disciplinary action would be taken againstany member of the banquet department who dishonored his agreement to be avail-able for certain union duties.Lawrence Stoltz, the Respondent's president, replied:"Yeah, you don't work, and you can take that to the National Labor RelationsBoard."Late in February 1962 four members filed with the Respondent charges againstAxelrod arising from matters other than nonpayment of dues.He was tried beforea trial board of the Respondent on March 2, 1962, found guilty on all charges, andsuspended from membership in the Respondent.On March 7, 1962, the action ofthe trial board in this regard was approved by the Respondent's members at ageneralmembership meeting 14On the following day, March 8, 1962, severalofficials of the Respondent refused Axelrod entry to the hall to attend a meetingof the banquet department, on the ground that he was a suspended member. Sincethat date Axelrod has not obtained any employment as extra banquet waiter throughthe Respondent's booking facilities.On March 9, 1962, Axelrod went to the Warwick and spoke to Paul J. McNamara,then manager of the hotel.Axelrod stated that he was applying directly to the hotelfor work as an extra banquet worker, as he had been suspended from the Respondent.McNamara replied that the Warwick's sole source of supply for extra banquetwaiters was the Respondent and that it did not obtain such waiters through anyother channel.On the same day, Axelrod went to the Sheraton and conferred withBlaineWilkinson, its personnel director.Axelrod told Wilkinson that he had been12At oral argument the Respondent took no definite position as to whether extra banquetwaiters are coveredIts brief concedes such coverage13Alexrod testified that in August 1961 he had been informed by the Respondent'streasurer that the Respondent's president had stated that Axelrod "can't work out of thisUnion anymore."14The suspension has been appealed to the "joint board of the hotel and restaurantworkers of the area."This appeal was still pending at the time of the hearing. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION321suspended by the Respondent, and that he was applying directly at the hotel for workas anextra banquet worker.Wilkinson replied that it would not be feasible for theSheraton to maintain a list of names to call each time a banquet was scheduled, andas a matter of convenience the hotel placed orders for extra banquet workers withthe Respondent.On the same day, Axelrod also visited the Bellevue in search of workas an extra banquet waiter; what happened there will be described hereafter.C. The allegedviolationof Section 8(b) (2)1.The Warwick and the SheratonThe General Counsel's case that the Respondent violated Section 8(b)(2) of theAct-at least with regard to the refusals of the Warwick and the Sheraton to continuetheir employment of Axelrodas anextra banquet waiter after his suspension fromthe Respondent-is bottomed upon the allegation of the complaint that there wasthen in existence an agreement,arrangement,understanding, or practice between thehotels, on the one hand, and the Respondent, on the other, requiring the hotels torecruit extra banquet waiters, in the first instance, solely through the Respondent;or forbidding the hotels to employ extra banquet waiters not referred, cleared, orapproved by the Respondent.The General Counsel does not question the validity of the present contract terms.But he maintains that the changes made in 1959 were "superficial" and "designed toavoid the impact of the Board's assumption of jurisdiction over hotels." 15 In short,his view seems to be that there is an implicit understanding between the parties thatthe exclusive referral practice would be continued, and that the 1959 changes wouldbe disregarded. In support of this contention the General Counsel urges that thesituation existing before the changes-that the Respondent was the employers' solesource of supply of extra banquet workers in the first instance-continued unabatedafter the changes were made.The record shows otherwise.16Thus, Joseph P.Hoemig, vice president and general manager of five hotels which are Associationmembers, testified without contradiction that there have been occasions since 1959when at least two Association members(the Bellevue Stratford and Benjamin Franklinhotels) have hired extra banquet waiters, in the first instance, through the Committeeon Human Relations, herein called the Committee. It is accordingly found thaton this record the General Counsel has failed to prove that, at all times since October1959, the Respondent has continued to be the hotels' sole or exclusive source, in thefirst instance,of extra banquet waiters.But even assuming, contrary to the above, that after October 1959, all the hotelscontinued their former practice of hiring extra banquet waiters, in the first instance,exclusively through the Respondent, that fact alone would not establish the existenceof an arrangement requiring this method to be followed.The burden would then beon the General Counsel to show that such a rigid practice arose froma bilateralunderstanding, in which the Respondent hadparticipated.Credible testimony indi-cates the contrary.Every witness who testified on the subject unequivocally declaredthat the hotels were not under any contractual obligation,but were free to recruitextra banquet waiters from any source.Hotel officials explained that it would notbe feasible for each hotel to maintain a list of available extra banquet waiters and tocontact each of them directly every time a banquet was scheduled. Indeed, Wilkinsontestified that in order to proceed in this cumbersome fashion "I would probably haveto hire a few additional girls just to contact these people. I would probably have tohave a couple extra telephonelinesinstalled.Itwould [be] pretty inconvenient andexpensive to the hotels to do this."By contrast, the Respondent provided an easilyaccessible and dependable pool of qualified workers. I am therefore convinced, andfind, that the hotels' practice of using the Respondent for recruiting extra banquet16 It was only after the Supreme Court's decision inHotel Employees Local No 255,Hotel Restaurant Employees and Bartenders International Union,AFL-CIO (Miami BeachHotel Assn.)v.Boyd Leedom,358 U.S. 99, that the Board took jurisdiction over hotelsoutside the District of Columbia.And there can be no doubt on the record in the instantcase that theHotel Employees'decision and the decision inFloridan Hotel of Tampa,Inc, supra,were the proximate cause of the contract changes under discussion10 Stoltz testified that, during the last 3 months of 1959(after the contract changeswere adopted),the hotels hired extra banquet waiters "directly from the street or from,the state employment"rather than from the Respondent,but that beginning in early 1960they resumed their former system of recruiting through the RespondentI do not relyupon this testimony because Stoltz did not impress me as a credible witness and his testi-mony in this regard was not corroborated by hotel officials.In any event,the temporarysituationwhich prevailed for a few months in 1959 is of questionable materiality here. 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDwaiters in the first instance was not bilateral or caused by contractual compulsion,but was unilateral and voluntary, and was followed primarily because it suited thehotels' convenience.The General Counsel maintains that the Respondent's "members are instructednot to work with people that aren't booked through the Union [and] that an em-ployer very realistically does it at his peril," in short, that the hotels are "on noticethat they risk work stoppages in the event they used people not booked or approvedthrough the Union."Axelrod and one other witness for the General Counsel testi-fied to the existence of such a union rule; Stoltz denied it.The resolution of thisconflict is aided by the uncontradicted and credited testimony of Hoemig that, onoccasions since 1959, extra banquet waiters recruited in the first instance throughboth sources (the Respondent and the Committee) have worked side by side at thesame banquet.17As the Respondent appoints a shop steward for each banquet whoseduties include "to see who works," it is reasonable to assume, and I find, that theRespondent knew that some extra banquet waiters were being hired by the hotels, inthe first instance, through the Committee.Yet the record shows neither protest bythe Respondent to the hotels nor attempts by the Respondent to dissuade its mem-bers from serving under such circumstances. It is accordingly found, contrary to theGeneral Counsel's contention, that after 1959 the Respondent did not prohibit itsmembers from working side by side with nonmembers at banquets in hotels whichwere Association members.To show that the hotels were frightened into their refusals to hire Axelrod directly,theGeneral Counsel introduced evidence of two specific events.Presumably thepurpose was to demonstrate that the Respondent had, in the past, intimidated thehotels.The first of these events took place in October 1961.Harry Davis, an inde-pendent caterer, was catering a banquet in the Drake Hotel, using his own chaingang plus extra banquet waiters supplied by the Respondent.The Respondent'smembers who were present refused to work with waitress Lucille Kessler eitherbecause she had not attended the appropriate booking meeting of the banquet de-partment or because she was delinquent in paying dues to the Respondent and hadlost her good standing.Davis removed Kessler from the floor and the others re-turned to workThe incident is of no probative value because- (1) it was not dem-onstrated that Davis' operations were subject to the Board's jurisdiction; (2) noofficial or agent of the Respondent was shown to have made any demand on Davis,and the action of the other waiters may well have been spontaneous (indeed, waiterJames O'Reilley, who was there, so testified); (3) Davis testified credibly and with-out contradiction that on other occasions he has taken a nonunion employee into ahotel and worked him alongside extra banquet workers supplied by the Respondent,without incident; and especially (4) employees of Davis, not of the Drake, wereinvolved-the Drake was merely a landlord, not a caterer, in this instance and thereisno evidence that the Drake ever learned of itMoreover, if this constituted an"actual work stoppage," as the General Counsel argues, it was directed against Davisand not against any hotel.The second event took place at a banquet later in the fallof 1961 at the Adelphia Hotel, a member of the Association.The extra banquetwaiters assigned to this function refused to work, so long as waitress Grace Pugglisiwas on the floor, because Pugglisi (then a steady employee at the Adelphia) had notbeen present at the booking meeting of the banquet department and "because therewere too many girls that were sent home that didn't have any work at the Unionhall "One of the Respondent's members who was present telephoned to JamesClark, apparently a temporary official of the Respondent, and Clark directed Pugglisito leave the floor. She did so and the others then worked the banquet. It is signifi-cant that neither Clark nor any other official of the Respondent communicateddirectly with the Adelphia's management.And while it may reasonably be assumedthat Pugglisi, when she left the floor, informed her employer, the Adelphia, that shewas doing so, any finding that she said she was acting on orders from the Respond-ent, or that she explained to the Adelphia's management the basis for the Respond-ent's action, would constitute unwarranted conjecture.Accordingly, I am persuaded,and find, that the General Counsel has failed to establish that the management ofthe Adelphia learned the details of the incident related above, and has failed to proveany communication between the Respondent and the hotels, or any pressure, threat,or hint of reprisal, whereby the hotels were intimidated.Moreover, the contractcontained a no-strike clause, which afforded the hotels a measure of protection againstwalkouts.I conclude that on this record there has not been shown to have been in existenceat any material time any agreement, arrangement, understanding, or practice, either17 See also the somewhat similar testimony of Harry Davis, described below. LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION323express or implied, between the hotels on the one hand and the Respondent on theother, requiring the hotels to hire extra banquet waiters, in the first instance, solelythrough the Respondent; or forbidding the hotels to employ extra banquet waitersnot referred, cleared, or approved by the Respondent.Nor is there evidence thatthe Respondent placed any impediment in the path of the hotels or attempted toinhibit them from hiring extra banquet waiters from other sources.To the extentthat the hotels utilized the Respondent as their source of supply of such workers,they did so voluntarily.Finally, it is found that the refusals of the Warwick andthe Sheraton to continue to employ Axelrod were not shown to have been inspired orcaused by any action of the Respondent.18On the contrary, they were due to theindependent voluntary acts of these two hotels, solely for reasons of their ownconvenience.2.The Bellevue StratfordOn the General Counsel's case-in-chief, Axelrod testified that he had gone to theBellevue Stratford Hotel on March 9, 1962, and talked to Harry O'Brien, then itsgeneral manager.According to Axelrod, he told O'Brien that he had been suspendedfrom the Union and therefore was applying directly to the hotel for work as an extrabanquet waiter and O'Brien replied that the Bellevue ordered all its extra banquetwaiters from the Respondent, therefore Axelrod could get a job only if he "camethrough them."He further testified:Q. And, is that all that transpired between you, what you said to him andwhat he said to you?A. I think so.Q. And, no further conversation?A. Not, no, not at that time.The Respondent, as part of its defense, introduced evidence that Axelrod had beenemployed as an extra banquet waiter at the annual dinner of the Pennsylvania Manu-facturers' Association, herein called the PMA, at the Bellevue on February 27, 1962.According to the testimony of Vincent DeFinis, the Bellevue's director of catering,on the day after the PMA banquet O'Brien told DeFinis that an official of PMAhad complained that Axelrod had sought from him permission "to pass the plate atthe end of the meal" 19 and O'Brien instructed DeFinis that Axelrod's services werenot to be utilized in the future at the Bellevue.O'Brien followed this oral instruc-tion with a written memo to DeFinis; the latter relayed the directive to the banquetheadwaiter.On rebuttal, Axelrod denied that he had asked any official of the PMA for per-mission to take up a collection, and testified as to the close association which existedbetween officials of the PMA and officials of the Respondent.He further testifiedthat at a meeting of the banquet department on March 4, 1962, the Respondent'streasurer read to the members a letter from O'Brien to the Respondent asking thatAxelrod not be referred to any further work in the Bellevue because he had askeda customer for permission to take up a collection.According to Axelrod, he thenwent to see O'Brien and asked O'Brien if he thought Axelrod had done such a thing;O'Brien replied: "No, I couldn't even believe it"; when Axelrod asked: "Well, wheredid it come from?" O'Brien shrugged his shoulders and said: "I was told to sendit."Axelrod again related his conversation with O'Brien after he (Axelrod) hadbeen suspended from the Respondent.This time he testified that on that occasion(March 9, 1962) he additionally asked O'Brien, "In the event that I get the suspen-sion straightened out from the Union, could I work at the Bellevue Stratford?" andthat O'Brien replied: "You can work here any time you want.You disregard thatletter."O'Brien did not testify.20When the testimony regarding the PMA incident first came into the record, theGeneral Counsel took the position that it should be excluded as "collateral to thecase . . . it doesn't have anything to do with the basic case."At oral argumentthe General Counsel took the further position that Axelrod's being barred from the"In this connection it is not without significance that the Respondent did not evennotify any employer of Axelrod's suspension.The Warwick and the Sheraton learned ofthis event only through Axelrod himself.isThis testimony was not received for the purpose of determining the truth or falsityof the PMA.official's accusation against Axelrod.2O The Respondent introduced evidence that, at the time of the hearing,O'Brien wasresiding in New York.708-006-64-vol. 141-22 324DECISIONSOF NATIONALLABOR RELATIONS BOARDBellevue was the result of collusion between the PMA and the Respondent.Hisbrief is silent on the subject. In considering this incident, one fact stands out at thethreshold:Axelrod had been an employee of the Bellevue theretofore,21 but ceasedto be one thereafter.The issue is whether his loss of employee status was causedby the Respondent 22Itmay be that Axelrod was "framed" by an official of the PMA. But, if so, theRespondent can only be held responsible if its representatives acted in collusion withthe PMA in seeking to obtain the discharge. It is true that Stoltz had exhibited astrong personal animosity toward Axelrod-he had publicly called Axelrod demean-ing names-and that this antipathy might have been shared by other officials of theRespondent. It is likewise true that, at the time of the Bellevue incident, chargeswere pending against Axelrod and he may have beenpersona non grataso far as theRespondent was concerned.And it is also indicated in the record that, in the past,the PMA and the Respondent had on occasion closely cooperated with one anotherregarding certain political and economic goals.But it cannot reasonably be inferredfrom these facts that the Respondent acted in collusion with the PMA to "frame"Axelrod.Conclusions should not and cannot properly be rested upon such a vague,flimsy, and speculative foundation. It is accordingly found that Axelrod ceased tobe an employee of the Bellevue on about March 4, 1962, and that the GeneralCounsel has failed to establish on this record that this severance of the employer-employee relationship was caused by any act of the Respondent.D. The violation of Section 8(b) (1) (A)The General Counsel maintains that the Respondent, as the recognized exclusivebargaining agent for all employees in the appropriate unit, is under a duty to mem-bers and nonmembers alike to afford them equal treatment in referring them to jobsas extra banquet waiters.He further contends that the Respondent's failure totreat Axelrod the same after his suspension as it had done before his suspension con-stitutes a violation of Section 8(b) (1) (A) of the Act.Article I, section 1, of the contract of October 1, 1959, quoted above, which isstill in effect, clearly shows that the Respondent was recognized as the sole andexclusive bargaining representative of the employees covered therein.As such, theRespondent assumed the responsibility of representing all employees in the unitequally, vis-a-vis their employers.Thus, in a case decided more than 17 years ago,the Board said:We have conceived it to be our duty to see to it that any organization certifiedunder Section 9(c) as the bargaining representative acted as a genuine repre-sentative ofallthe employees in the bargaining unit. [Emphasis supplied.] 23Some years later the U.S. Supreme Court expressed the same rule:That the authority of bargaining representatives, however, is not absolute isrecognized [citation omitted] ..Their statutory obligation to representallmembers of an appropriate unit require them to make an honest effort toserve the interests ofallof those members, without hostility to any. [Emphasissupplied.] 24And the Board elaborated, as follows:To hold otherwise, in view of the language of Section 9, would be to allowthe exclusive position of the representative obtained through the authority of21SeeStatePacking Company,supra.n I do not, and need not, decide whether Alexrod requested an officialof the PMA totake up a collection.23Larus 8 Brother Company, Inc,62 NLRB 1075, 1082. This principle has equalvalidity whether the union has been certified by the Board or voluntarily recognized bythe employer.u Ford Motor Company v Huffman,345 U S 330, 337. CompareN L R B. v. GaynorNews Company, Inc,197 F. 2d 719, 722 (C.A 2), affd. 347 U S. 17, where the Courtsaid: "The union here . . . was the exclusive bargaining agent for the plant.Accord-ingly, it could not betray the trustof non-union members." See also the recent decisioninInternational Union of Electrical,Radioand Machine Workers, AFL-CIO, FrigidaireLocal 801 (GeneralMotorsCorp.) v. N.L R.B.,50 LRRM 2403 at 2406 [307 F. 2d 679](C A D.C.)where the court said: "The Union is bound by law to represent all employeesin the bargaining unit." LOCAL 568, HOTEL, MOTEL & CLUB EMPLOYEES UNION325the Act to be used in a manner detrimental to the very employees the statute isdesigned to protect 25Applying this principle, the Board in the Hughes case held that the presentation andadjustment of grievances constitutes an activity subject to this requirement of non-discriminatory representation by the majority-supported union on the ground that it"constitutes the actual administration of a collective-bargaining contract." 26Turning again to the contract in the instant case, article II, section 2, contains acommitment by the Respondent to operate a hiring hall. This obligation was under-taken by the Respondent in its capacity as representative of, and on behalf of, allemployees in the unit.The operation of the banquet department's booking of extrabanquet waiters to Association members, at least after October 1, 1959, was ineffectuation of this duty imposed by the contract, and therefore constituted "theactual administration of a collective-bargaining contract."It follows under thedoctrine of theHughescase that, in the circumstances here present, the Respondentwas required to book available work as extra banquet waiter in a nondiscriminatorymanner, according equal treatment to all members of the bargaining unit regardlessof union status.This it failed to do in Axelrod's case, after his suspension.The Respondent contends, however, that its refusal to book Axelrod after his sus-pension was "clearly protected" by the proviso to Section 8 (b) (1) (A) because thesuspension "falls within `rules with respect to acquisition or retraction of member-ship therein.' "I cannot agree.Unquestionably the Respondent did not violatethe Act by suspending Axelrod.But the gist of the Respondent's violation was itssubsequent disparate treatment of Axelrod regarding booking.This was no merematter of internal union administration; on the contrary, it involved effectuation ofa provision of the current collective-bargaining contract.As such, it did not fallwithin the protection of the proviso to Section 8(b)(1)(A) of the Act.27I conclude that, by refusing since March 8, 1962, to refer Axelrod to work as anextra banquet waiter in hotels which were members of the Association (other thanthe Bellevue) the Respondent restrained and coerced employees of these hotels inthe exercise of rights guaranteed in Section 7 of the Act, specifically the right torefrain from maintaining membership in the Respondent. Such conduct violatedSection 8 (b) (1) (A) of the Act.Upon the basis of the above findings of fact, and upon the entire record in thiscase, I make the following:CONCLUSIONS OF LAW1.The Philadelphia Hotel Association of Philadelphia, Pennsylvania, and eachof its members is, and at all material times has been, engaged in commerce withinthe meaning of Section 2(6) of the Act.2.Local 568, Hotel, Motel & Club Employees Union, AFL-CIO, is, and at allmaterial times has been, a labor organization within the meaning of Section 2(5) oftheAct.3.By restraining and coercing employees of members of the above-named Asso-ciation in the exercise of the rights guaranteed in Section 7 of the Act the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (b) (1) (A) of the Act.4.The above-described unfair labor practices tend to lead to labor disputes bur-dening and obstructing commerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within the meaning of Section 2(6) and(7) of the Act.5.Sydney Axelrod had ceased to be an employee of the Bellevue Stratford Hotelprior to the commission of the unfair labor practices described above, but was atthat time an employee of the other hotels which were members of the above-namedAssociation.6.The General Counsel has failed to establish that the Respondent has engaged inor is engaging in unfair labor practices within the meaning of Section 8(b) (2) oftheAct.[Recommended Order omitted from publication.]zsHughes Tool Company,104 NLRB 318, 325,28Hughes Tool Company,supra,at page 326.27Peerless Tool and EngineeringCo., 111 NLRB 853, 857-858, enfd. 231 F. 2d 298(CA. 7), cert. denied 352 U.S. 833. See alsoInternational Union, United Automobile,Aircraft, AgriculturalImplementWorkers of America, AFL-CIO (John I. Paulding, Inc.),137 NLRB 901.